DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2021 has been entered.

Allowable Subject Matter
Claims 22-42 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Schmitt et al. [US 20190064680 A1] teaches controlling a
patterning step of the process, or a different step. By using both the process model and
the actual measurement data, the corrections calculated can take into account effects
which are (for example) too local to be represented in the process model, without
adding another layer of process modeling. However, the above prior art is unqualified as
a prior art as noted by the Applicant in the remark section filed on September 08, 2021.

	With regard to claim 32, the prior art of record does not anticipate nor render obvious to one skilled in the art a system for aligning a wafer in a lithographic apparatus as claimed, more specifically the system comprising a sensor configured to sense light after interacting with the mark and to generate an alignment scan signal indicative of the light from the mark; and a processor configured to receive the signal and to generate a respective at least one local fit coefficient for each of a plurality of samples of the signal, wherein the lithographic apparatus is configured to use the at least one local fit coefficient to adjust alignment of the wafer, in combination with the other elements required by claim 32. 
	With regard to claim 42, the prior art of record does not anticipate nor render obvious to one skilled in the art a system for aligning a wafer in a lithographic apparatus as claimed, more specifically the system comprising a processor configured to receive the signal and to generate a respective local FFT fit coefficient for each of a plurality of samples of the signal to generate a corresponding plurality of local FFT fit coefficients 
	Claims 23-31 and 33-41 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/Primary Examiner, Art Unit 2882